Cobb, P. J.
The indictment charged each of the accused as principal in'the first degree. Under such an indictment, evidence that one of them was the actual perpetrator, and the other was present aiding and abetting in the commission of the offense, would be sufficient to authorize the conviction of the latter. One charged as principal in the first degree may be convicted on evidence showing him guilty as principal in the second degree. Morgan v. State, 120 Ga. 294, and cit. The only question in the case is whether the evidence is sufficient to show that Mae Patterson was present at the time of the killing, aiding and abetting his son in the commission of the crime. The evidence is voluminous, and is conflicting on many material points; but there was evidence which would authorize a finding that, only a short time before the killing, Mac Patterson had given his son a pistol with directions to find Stewart and kill him, and that when the son went in search of Stewart the father followed him, and at the time of the killing was within a few feet of the son. If one advise and counsel another to commit a crime, and then immediately go with that other to the place where the crime is committed, and is actually present, seeing the crime committed, and does nothing to prevent its perpetration, he may be lawfully convicted as a principal in the second degree, although no distinct act by him is shown to have occurred at the time of the perpetration of the offense. See Thornton v. State, 119 Ga. 440. In the case of Walker v. State, 118 Ga. 10, there was no evidence of a conspiracy, nor was there any evidence that the person present at the time of the killing had advised or counseled the commission of the crime. ' Judgment affirmed.

All the Justices concur.